Citation Nr: 1731340	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for leg cramps.

4.  Entitlement to service connection for shin splints.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to an initial rating in excess of 10 percent for cervical strain.

7.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to October 2006.  

This matter comes before the Board of Veterans' Appeals on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the VA RO in Montgomery, Alabama.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that in December 2011 the Veteran submitted two VA Forms 21-4142 (Authorization and Consent to Release Information to VA) regarding private treatment records from Princeton Medical Center and from Dr. Morgan.  Unfortunately, no development action was taken and no attempt to obtain such records was made.  Consequently, the February 2016 supplemental statement of the case was issued without consideration of such records.  Therefore, a remand is required.  

With respect to the Veteran's claims of entitlement to increased ratings for cervical strain and lumbosacral strain, VA provided the Veteran with VA examinations in January 2010 and January 2016.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that an additional VA spine examination is warranted in light of Correia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide an updated VA Form 21-4142 in order to obtain his records from Dr. Morgan (dating from August 2010 to the present) and from Princeton Medical Center.  Upon receipt of the updated form(s), undertake efforts to obtain any available private treatment records relating to the issues on appeal.  If such records are unavailable, the Veteran should be notified and given an opportunity to respond. 

2.  Provide the Veteran with a VA spine examination to determine the nature and severity of his service-connected lumbosacral strain and cervical strain.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted.  

Range of motion testing should be undertaken for the cervical spine and thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees. Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


